Appeal from an order of a Special Term, Supreme Court, Albany County. Plaintiffs’ complaint against defendant public housing authority has been dismissed at Special Term because of a failure to file a notice of claim within 90 days pursuant to section 50 -e of the General Municipal Law, which superseded “ inconsistent provisions of any general, special or local law * * * and shall be controlling.” (L. 1945, ch. 694, § 13.) It has been held that this shorter period, rather than the six-month period allowed by section 157 of the Public Housing Law is controlling. (Robinson v. New York City Housing Auth., 7 N Y 2d 908; cf. Public Housing Law, § 3.) Order unanimously affirmed, with $10 costs.